Taft, J.
The new trial is claimed on two grounds:
. First. That the contract for the year, though in writing, was not valid, because not stamped; and,
Second. Because the verdict was against the evidence as to the discharge, being without cause.
The second question has been decided by the jury, and we do not feel at liberty to interfere with this decision.
As to the objection that the contract was not stamped, as appears by the instrument now produced, the case falls fairly within the case of Harper v. Clark, 17 O. S. 190, where it was held that “the revenue act of Congress, passed June 80, 1864, does not invalidate an unstamped instrument required by the act to be stamped, unless the stamp he omitted with intent to evade the provisions of the act.” .
The circumstances of this ease relieved the plaintiff from any imputation of intention to evade the stamp act, as the document was in possession of the defendants, Harris & Co., and beyond the control of the plaintiff, who had reason to suppose that it had been duly stamped.
It is not necessary to go so far as the Supreme Judicial Court of Massachusetts went, in 97 Mass. 452, in which it was held that “the provision of the United States statute of 1866, chap. 184, sec. 9 — that no instrument or document not duly stamped, as required by the internal revenue laws of the United States, shall be admitted or used in evidence *110in any court until tbe requisite stamps shall have been affixed thereto — applies only to tbe courts of tbe United States.”
[Leave to file a petition in error in tbe Supreme Court has been refused. — Eds.]
No question has been raised upon tbe alleged pendency of tbe action in tbe common pleas, nor is there evidence to show tbe identity of tbe causes of action. As that action was brought before this action accrued, it is certain that there can not be a .complete identity.
Tbe record shows no sufficient ground to set aside tbe judgment, which is therefore affirmed.